ANDERSON, J.
The second count of the indictment charges that the defendant killed the deceased “by an explosion of earbonite, or other explosive substance of like kind or character. A further or better description of same is to the grand jury unknown.” The plain meaning of the indictment is that the defendant caused or produced the explosion which caused or resulted in the death of the deceased. Nor was the indictment defective and subject to demurrer for charging that the explosive was earbonite or other explosive substance of like kind or character, a further or better description being unknown. — King v. State, 137 Ala. 47, 34 South. 683; Smith v. State, 142 Ala. 14, 39 South. 329; sections 7144-7149 of the Code of 1907. There was no error in overruling the defendant’s demurrer to the second count of the indictment.
There was no error in refusing to quash the venire because of a mistake in the name of one of the jurors, or for any of the other grounds set up in the motion to qudsh. — Acts 1909, p. 320.
There was no error in refusing the general charge requested by the defendant. The .rulings upon the evidence have been carefully considered and are free from *16reversible error, and it would be but a rehash of elementary rules of evidence, as well as a needless incumbrance of the books, to discuss the same in this opinion.
The judgment of the circuit court is affirmed.
Affirmed.
Dowdell, C. J., and Simpson, Sayre, and Somerville, JJ., concur. McClellan and Mayfield, JJ., not sitting.